Case 8:18-cv-02608-SDM-AAS Document 100-1 Filed 05/10/19 Page 1 of 6 PageID 3255



  From: Shyamie Dixit <sdixit@dixitlaw.com>
  Subject: Re: [EXT] Motion for Entry due Friday
  Date: May 9, 2019 at 6:40:07 PM EDT
  To: "Alejandro (Alex) J. Fernandez" <afernandez@brinksgilson.com>
  Cc: "Frankel, William" <wfrankel@brinksgilson.com>, "Justin L. Dees" <JDees@macfar.com>,
  "Robert L. Vessel" <rvessel@dixitlaw.com>, Clarissa Moreno Dixit <cmoreno@dixitlaw.com>,
  "Valerie A. Cisco" <VAC@macfar.com>, "HPSv.Dixit et al Litigation Group"
  <HPSvDixitetalLitigationGroup@brinksgilson.com>

  Alex, who are your experts? Maybe we can agree on experts, as I am that confident HPS is going
  to face-plant on its/Bojkovic’s theories.

  Otherwise, thanks for confirming you won’t ask for help nor submit your own proposal or revisions,
  despite the Court giving "the parties more time to work out language to address Mr. Dixit's
  concern, either including it in the stipulated agreement on ESI or else -- I'm sorry, not ESI, the
  computer code or including it in the actual protective agreement.”
  --
  Shyamie Dixit
  3030 North Rocky Point Drive West, Suite 260, Tampa, Florida 33607
  Tel: (813) 252-3999 | Fax: (813) 252-3997 | Cell: (813) 992-8118
  Dixit Law Firm: www.dixitlaw.com

  **NOTE: This e-mail transmission originates from the sender. This transmission, as well as any attached file
  transmitted contemporaneously, contain(s) confidential information that may be subject to certain and specific
  privileges, or otherwise protected against unauthorized use, all of which are hereby reserved. The information
  contained in this transmission, as well as any file transmitted contemporaneously, is transmitted in this form based on
  a reasonable expectation of privacy, consistent with U.S. law. Any disclosure, distribution, copying, or use of the
  information contained in this transmission by any person other than the intended recipient, regardless of address or
  routing, is strictly prohibited. If you have received this transmission in error, please advise the sender by immediate
  reply, and delete the original message.



  On May 9, 2019, at 6:31 PM, Fernandez, Alex <afernandez@brinksgilson.com> wrote:

  Shyamie,

  Who’s your expert(s)?

  Best,
  Alex

  PS—we can both agree that Stephen’s an experienced, knowledgeable attorney.

  Alejandro J. Fernandez
  Shareholder
  Board Certified in Intellectual Property
  813.275.5022 | Direct
  813.420.8658 | Mobile
  afernandez@brinksgilson.com
  www.brinksgilson.com




                                                     EXHIBIT A
Case 8:18-cv-02608-SDM-AAS Document 100-1 Filed 05/10/19 Page 2 of 6 PageID 3256



  BRINKS GILSON & LIONE
  SunTrust Financial Centre - Suite 3500 | 401 East Jackson Street | Tampa, FL 33602

  Please Note: This message is intended for the individual or entity named above and may constitute a
  privileged and confidential communication. If you are not the intended recipient, please do not read,
  copy, use, or disclose this message. Please notify the sender by replying to this message, and then delete
  the message from your system. Thank you.


  From: Shyamie Dixit <sdixit@dixitlaw.com>
  Sent: Thursday, May 9, 2019 6:10 PM
  To: Fernandez, Alex <afernandez@brinksgilson.com>
  Cc: Frankel, William <wfrankel@brinksgilson.com>; Justin L. Dees <JDees@macfar.com>; Robert L.
  Vessel <rvessel@dixitlaw.com>; Clarissa Moreno <cmoreno@dixitlaw.com>; Valerie A. Cisco
  <VAC@macfar.com>
  Subject: Re: [EXT] Motion for Entry due Friday

  Alex,

  You have not “followed up with [me] repeatedly, by email and phone.” You simply keep
  repeating the same demands over and over, via 1 email and 1 phone call today (after 5 pm on my
  cell), and you refuse to have any dialogue or exchange whatsoever. Local Rule 3.01(g)’s “good
  faith” requirement involves more than curt and unproductive correspondence between counsel.
  In order to “confer,” you must have a give-and-take exchange with opposing counsel. Sending an
  email and demanding an immediate or near immediate response and then filing a motion before
  having an actual substantive discussion with opposing counsel does not amount to a conference
  or consultation. Instead, it is a one-way missive.

  A simple solution to our dispute regarding the inspection of the code is to do as the Court
  suggested and agree, now and in writing, that HealthPlan shall permit Defendants’ experts to use
  or disclose information in this case in the State court case. If the task of drafting or submitting a
  proposal of your own is too difficult or complicated for you, then maybe you can ask an
  experienced or knowledgeable attorney in your firm for help, like you did the first time
  with Stephen J. Leahu … can’t you ask him for help again??

  Otherwise, you are still just folding your arms and stomping your foot,
  --
  Shyamie Dixit
  3030 North Rocky Point Drive West, Suite 260, Tampa, Florida 33607
  Tel: (813) 252-3999 | Fax: (813) 252-3997 | Cell: (813) 992-8118
  Dixit Law Firm: www.dixitlaw.com

  **NOTE: This e-mail transmission originates from the sender. This transmission, as well as any attached file
  transmitted contemporaneously, contain(s) confidential information that may be subject to certain and specific
  privileges, or otherwise protected against unauthorized use, all of which are hereby reserved. The information
  contained in this transmission, as well as any file transmitted contemporaneously, is transmitted in this form based on
  a reasonable expectation of privacy, consistent with U.S. law. Any disclosure, distribution, copying, or use of the
  information contained in this transmission by any person other than the intended recipient, regardless of address or
  routing, is strictly prohibited. If you have received this transmission in error, please advise the sender by immediate
  reply, and delete the original message.




                                                     EXHIBIT A
Case 8:18-cv-02608-SDM-AAS Document 100-1 Filed 05/10/19 Page 3 of 6 PageID 3257




  On May 9, 2019, at 5:43 PM, Fernandez, Alex <afernandez@brinksgilson.com> wrote:

  Shyamie,

  Further to our discussion, we’ve made our written proposal regarding the definition of litigation in
  connection with the PO. We followed up with you repeatedly, by email and phone. The bottom line is
  that we are not going to draft language on your client’s behalf. Your repeated statements that we were
  not having a good faith conversation because we were “folding our arms” and refused to draft language
  for you is nonsense. At this point, unless you want to discuss it further, we are at an impasse.

  Best,
  Alex

  Alejandro J. Fernandez
  Shareholder
  Board Certified in Intellectual Property
  813.275.5022 | Direct
  813.420.8658 | Mobile
  afernandez@brinksgilson.com
  www.brinksgilson.com


  BRINKS GILSON & LIONE
  SunTrust Financial Centre - Suite 3500 | 401 East Jackson Street | Tampa, FL 33602

  Please Note: This message is intended for the individual or entity named above and may constitute a
  privileged and confidential communication. If you are not the intended recipient, please do not read,
  copy, use, or disclose this message. Please notify the sender by replying to this message, and then delete
  the message from your system. Thank you.


  From: Shyamie Dixit <sdixit@dixitlaw.com>
  Sent: Thursday, May 9, 2019 12:58 PM
  To: Frankel, William <wfrankel@brinksgilson.com>
  Cc: Justin L. Dees <JDees@macfar.com>; Fernandez, Alex <afernandez@brinksgilson.com>; Robert L.
  Vessel <rvessel@dixitlaw.com>; Clarissa Moreno <cmoreno@dixitlaw.com>; Valerie A. Cisco
  <VAC@macfar.com>
  Subject: Re: [EXT] Re: Motion for Entry due Friday

  I will set forth my position in my motion, as you have not made any actual effort to discuss these
  issues with us nor understand Defendants’ issues regarding the two-front litigation campaign that
  you and Bojokivc have contrived; and, as I told you previously, I am not engaging in lengthy
  email campaigns that you and Alex can attach to your motions.
  --
  Shyamie Dixit




                                               EXHIBIT A
Case 8:18-cv-02608-SDM-AAS Document 100-1 Filed 05/10/19 Page 4 of 6 PageID 3258



  3030 North Rocky Point Drive West, Suite 260, Tampa, Florida 33607
  Tel: (813) 252-3999 | Fax: (813) 252-3997 | Cell: (813) 992-8118
  Dixit Law Firm: www.dixitlaw.com

  **NOTE: This e-mail transmission originates from the sender. This transmission, as well as any attached file
  transmitted contemporaneously, contain(s) confidential information that may be subject to certain and specific
  privileges, or otherwise protected against unauthorized use, all of which are hereby reserved. The information
  contained in this transmission, as well as any file transmitted contemporaneously, is transmitted in this form based on
  a reasonable expectation of privacy, consistent with U.S. law. Any disclosure, distribution, copying, or use of the
  information contained in this transmission by any person other than the intended recipient, regardless of address or
  routing, is strictly prohibited. If you have received this transmission in error, please advise the sender by immediate
  reply, and delete the original message.




  On May 9, 2019, at 12:48 PM, Frankel, William <wfrankel@brinksgilson.com> wrote:

  Shyamie,

  Understood and acknowledged.

  The parties will submit separate motions.

  Just one question – as to the Computer Code Agreement, concerning which there was no disagreement
  before, will you consent to submission of that one agreement for entry by the Court? Or are you now
  refusing to agree to that document as well?

  Thanks.

  Bill

  From: Shyamie Dixit <sdixit@dixitlaw.com>
  Sent: Thursday, May 9, 2019 11:44 AM
  To: Frankel, William <wfrankel@brinksgilson.com>
  Cc: Justin L. Dees <JDees@macfar.com>; Fernandez, Alex <afernandez@brinksgilson.com>; Robert L.
  Vessel <rvessel@dixitlaw.com>; Clarissa Moreno <cmoreno@dixitlaw.com>; Valerie A. Cisco
  <VAC@macfar.com>
  Subject: [EXT] Re: Motion for Entry due Friday

  I do not agree and I am opposed to your motion, please remove my signature block, and I will
  file a separate motion,
  --
  Shyamie Dixit
  3030 North Rocky Point Drive West, Suite 260, Tampa, Florida 33607
  Tel: (813) 252-3999 | Fax: (813) 252-3997 | Cell: (813) 992-8118
  Dixit Law Firm: www.dixitlaw.com

  **NOTE: This e-mail transmission originates from the sender. This transmission, as well as any attached file
  transmitted contemporaneously, contain(s) confidential information that may be subject to certain and specific
  privileges, or otherwise protected against unauthorized use, all of which are hereby reserved. The information




                                                     EXHIBIT A
Case 8:18-cv-02608-SDM-AAS Document 100-1 Filed 05/10/19 Page 5 of 6 PageID 3259



  contained in this transmission, as well as any file transmitted contemporaneously, is transmitted in this form based on
  a reasonable expectation of privacy, consistent with U.S. law. Any disclosure, distribution, copying, or use of the
  information contained in this transmission by any person other than the intended recipient, regardless of address or
  routing, is strictly prohibited. If you have received this transmission in error, please advise the sender by immediate
  reply, and delete the original message.




  On May 9, 2019, at 12:26 PM, Frankel, William <wfrankel@brinksgilson.com> wrote:

  Dear Shyamie and Justin,

  We have reviewed your proposed edits to the three agreements. We do not believe that they
  are responsive either to the Court’s Order (Doc. 93) or to my letter of May 7.

  HealthPlan rejects the proposed edits to paragraph 2 of the Protective Order Agreement, as
  ignoring and circumventing the Court’s adoption of HealthPlan’s definition of
  “Litigation”. Moreover, your proposed edits still fail to articulate your “expert” issue, which we
  still don’t understand and which is what you represented to the Court was your real concern.

  HealthPlan rejects the proposed edit of paragraph 12 of the ESI Agreement, as revisiting
  language that was previously agreed to and jointly submitted to the Court and as an attempt to
  circumvent the Court’s ruling constraining email discovery by limiting it to 15 custodians per
  side in paragraph 11. As you now propose 20 search terms per custodian instead of the 10 you
  previously suggested and agreed to, the defendants could require that HealthPlan conduct 300
  discrete email searches, which is entirely disproportionate in terms of need, burden, and cost.

  As for the Computer Code Inspection Agreement, the definition of “affiliates” in paragraph 2(e)
  (which you previously agreed to) is intended to encompass the broadest definition of that term
  for obvious reasons. We ask that you give us your approval to execute this document on behalf
  of the defendants and file it for entry by the Court.

  Pursuant to the Court’s Order, please find enclosed a draft Motion for Entry for filing
  tomorrow. Please let us have your comments on this draft soon.

  Lastly, please be sure to copy Alex on all correspondence concerning this matter as I will be out
  of the office later this afternoon and all day tomorrow.

  Thank you.

  Regards,




                                                     EXHIBIT A
Case 8:18-cv-02608-SDM-AAS Document 100-1 Filed 05/10/19 Page 6 of 6 PageID 3260



  Bill



  William H. Frankel
  Intellectual Property Attorney
  312.321.7736 | Direct
  312.316.1872 | Mobile
  wfrankel@brinksgilson.com
  www.brinksgilson.com

  Administrative Assistant: Jacqueline M. Masters
  312.245.3452 | jmasters@brinksgilson.com


  BRINKS GILSON & LIONE
  NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

  Please Note: This message is intended for the individual or entity named above and may constitute a
  privileged and confidential communication. If you are not the intended recipient, please do not read,
  copy, use, or disclose this message. Please notify the sender by replying to this message, and then delete
  the message from your system. Thank you.


  <Motion for Entry.doc>




                                               EXHIBIT A
